Name: Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by Member States
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-08-16

 Avis juridique important|31976L0630Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by Member States Official Journal L 223 , 16/08/1976 P. 0004 - 0006 Greek special edition: Chapter 03 Volume 16 P. 0088 Spanish special edition: Chapter 03 Volume 11 P. 0019 Portuguese special edition Chapter 03 Volume 11 P. 0019 +++++( 1 ) OJ NO C 159 , 12 . 7 . 1976 , P . 41 . ( 2 ) OJ NO L 282 , 1 . 11 . 1975 , P . 1 . ( 3 ) OJ NO L 45 , 21 . 2 . 1976 , P . 1 . ( 4 ) OJ NO L 76 , 28 . 3 . 1968 , P . 13 . ( 5 ) OJ NO L 326 , 27 . 11 . 1973 , P . 19 . ( 6 ) OJ NO L 179 , 7 . 8 . 1972 , P . 1 . ( 7 ) OJ NO L 76 , 28 . 3 . 1968 , P . 13 . ( 8 ) OJ NO L 179 , 7 . 8 . 1972 , P . 5 . COUNCIL DIRECTIVE OF 20 JULY 1976 CONCERNING SURVEYS OF PIG PRODUCTION TO BE MADE BY MEMBER STATES ( 76/630/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS , IN ORDER TO CARRY OUT THE TASKS IMPOSED ON IT BY THE TREATY AND BY COUNCIL REGULATION ( EEC ) NO 2759/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN PIGMEAT ( 2 ) , AS AMENDED BY REGULATION ( EEC ) NO 367/76 ( 3 ) , THE COMMISSION NEEDS TO BE PRECISELY INFORMED AS TO TRENDS IN PIG POPULATION AND IN PIGMEAT PRODUCTION IN THE MEMBER STATES , AND TO HAVE AT ITS DISPOSAL SHORT-TERM FORECASTS OF MARKET SUPPLIES OF PIGMEAT ; WHEREAS SURVEYS OF THE PIG POPULATION SHOULD THEREFORE BE UNDERTAKEN IN ALL MEMBER STATES AT COMPARABLE POINTS IN TIME , COVERING THE SAME CATEGORIES AND CONDUCTED WITH COMPARABLE ACCURACY ; WHEREAS MONTHLY STATISTICS FOR SLAUGHTERINGS SHOULD BE SUPPLEMENTED AND FORECASTS OF PIGMEAT PRODUCTION SHOULD BE MADE REGULARLY AND IN RESPECT OF IDENTICAL PERIODS ; WHEREAS THESE SURVEYS SHOULD IN PRINCIPLE BE RESTRICTED TO HOLDINGS WHICH NORMALLY ENGAGE IN THE BREEDING OR FATTENING OF PIGS ; WHEREAS IT IS NECESSARY , HOWEVER , IN ORDER THAT A COMPLETE PICTURE MAY BE OBTAINED , THAT A SPECIAL STUDY BE MADE TO COVER PIGS NOT COMING WITHIN THE FIELD OF SURVEY ; WHEREAS EXPERIENCE GAINED IN IMPLEMENTING COUNCIL DIRECTIVE 68/161/EEC OF 27 MARCH 1968 CONCERNING SURVEYS OF PIG PRODUCTION TO BE MADE BY MEMBER STATES ( 4 ) , AS LAST AMENDED BY DIRECTIVE 73/359/EEC ( 5 ) , HAS SHOWN THAT IT IS EASIER TO COMPARE RESULTS IF THE RETURN DATE FOR SURVEYS OF PIG POPULATION IS SPECIFIED AS PRECISELY AS POSSIBLE ; WHEREAS , SINCE THERE ARE TO BE NO FURTHER COMPLETE JOINT CENSUSES , APPROPRIATE MEASURES MUST BE TAKEN TO IMPROVE SAMPLING CRITERIA TO AVOID DETERIORATION IN THE RESULTS OF SAMPLE SURVEYS ; WHEREAS , SINCE THE STRUCTURE OF THE PIG-FARMING INDUSTRY CHANGES VERY QUICKLY , IT IS NECESSARY THAT A BREAKDOWN OF RESULTS OF THE SURVEYS BY CATEGORIES OF ANIMAL BE MADE AT LEAST EVERY TWO YEARS ; WHEREAS , IN ORDER THAT IT MAY BE ASCERTAINED WHETHER THE SURVEY METHODS USED HAVE BEEN GIVING A CLEAR PICTURE OF CONTINUING DEVELOPMENTS IN THE PIG-FARMING INDUSTRY , A PROGRESS REPORT SHOULD BE SUBMITTED FROM TIME TO TIME ; WHEREAS , IN ORDER TO ENSURE THAT EFFORTS ARE COORDINATED AS EFFICIENTLY AS POSSIBLE , ALL PROBLEMS ARISING IN CONNECTION WITH THE IMPLEMENTATION OF THIS DIRECTIVE , WITH THE CONDUCT AND ANALYSIS OF THE SURVEYS , MUST BE THE SUBJECT OF CONSULTATION AND PERMANENT COOPERATION BETWEEN THE COMMISSION AND THE MEMBER STATES ; WHEREAS , IN THE LIGHT OF EXPERIENCE GAINED IN PREVIOUS SURVEYS OF PIG PRODUCTION , IT IS NECESSARY TO INTRODUCE SOME MEASURE OF FLEXIBILITY INTO THE STATISTICAL CLASSIFICATION OF THE TECHNICAL FEATURES TO BE SURVEYED ; WHEREAS , IN ORDER TO FACILITATE THE APPLICATION OF THE PROPOSED MEASURES , PROVISION SHOULD BE MADE FOR A PROCEDURE ESTABLISHING CLOSE COOPERATION BETWEEN THE MEMBER STATES AND THE COMMISSION WITHIN THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS , ESTABLISHED BY DECISION 72/279/EEC ( 6 ) , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 MEMBER STATES SHALL EVERY FOUR MONTHS CARRY OUT SURVEYS , ONE OF WHICH SHALL BE AT THE BEGINNING OF DECEMBER , OF PIG POPULATION IN THEIR COUNTRIES COMING WITHIN THE FIELD OF SURVEY DEFINED IN ARTICLE 3 ( 1 ) . ARTICLE 2 FOR THE PURPOSES OF THIS DIRECTIVE " PIGS " MEANS SWINE OF DOMESTIC SPECIES FALLING WITHIN SUBHEADING 01.03 A OF THE COMMON CUSTOMS TARIFF . ARTICLE 3 1 . THE SURVEYS PROVIDED FOR IN ARTICLE 1 SHALL COVER ALL PIGS ON HOLDINGS OF AN AGRICULTURAL OR " INDUSTRIAL " TYPE . FOR THE PURPOSES OF THIS DIRECTIVE , HOLDINGS OF AN AGRICULTURAL OR " INDUSTRIAL " TYPE ARE THE FOLLOWING : - HOLDINGS WITH A UTILIZED AGRICULTURAL AREA OF NOT LESS THAN ONE HECTARE , - HOLDINGS WITH NOT LESS THAN ONE BREEDING PIG , - HOLDINGS WITH NOT LESS THAN THREE PIGS OTHER THAN BREEDING PIGS . 2 . HOWEVER , SUCH SURVEYS MAY ALSO COVER PIGS OUTSIDE THE FIELD OF SURVEY DEFINED IN PARAGRAPH 1 . ARTICLE 4 1 . THE PURPOSE OF THE SURVEYS PROVIDED FOR IN ARTICLE 1 SHALL BE TO ASCERTAIN THE PIG POPULATION , BROKEN DOWN BY CATEGORY TO BE DEFINED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . 2 . FOR DECEMBER , APRIL AND AUGUST , SURVEYS AS PROVIDED FOR IN ARTICLE 1 SHALL RELATE TO THE NUMBER OF PIGS PRESENT ON ONE OF THE FIRST THREE DAYS OF THE MONTH IN QUESTION . HOWEVER , IN THE CASE OF THE APRIL AND AUGUST SURVEYS , THE RETURN DATE MAY BE THAT ON WHICH THE SURVEY IS CARRIED OUT , PROVIDED THAT THE SURVEYS ARE CARRIED OUT WITHIN THE FIRST SIX DAYS OF THESE MONTHS . 3 . MEMBER STATES SHALL COMMUNICATE THE RESULTS OF THESE SURVEYS TO THE COMMISSION NOT LATER THAN 10 WEEKS FROM THE RETURN DATE . AFTER TWO YEARS THIS TIME LIMIT MAY BE REDUCED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . 4 . MEMBER STATES WHICH , IN PURSUANCE OF ARTICLE 3 ( 2 ) DO NOT RESTRICT THEIR SURVEYS TO HOLDINGS OF AN AGRICULTURAL OR " INDUSTRIAL " TYPE AS DEFINED IN ARTICLE 3 ( 1 ) , SHALL SUPPLY DATA RELATING TO SUCH HOLDINGS IN THE FORM OF AN ESTIMATE . 5 . THE RESULTS OF THE DECEMBER SURVEY SHALL BE SUPPLIED IN RESPECT OF EACH DIVISION TO BE DEFINED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . ARTICLE 5 1 . WHERE THERE IS NO PROVISION UNDER NATIONAL LAW FOR A COMPLETE CENSUS , SURVEYS SHALL BE CARRIED OUT BY RANDOM SAMPLING . 2 . SAMPLING ERRORS IN THE RESULTS OF THE SURVEYS OF PIG POPULATION SHALL IN NO MEMBER STATE EXCEED 3 % . 3 . MEMBER STATES SHALL , IF NECESSARY , TAKE APPROPRIATE MEASURES TO ESTIMATE ERRORS OF OBSERVATION . 4 . IN ORDER TO IMPROVE SAMPLING CRITERIA , MEMBER STATES SHALL , AS FAR AS POSSIBLE , TAKE SUCH MEASURES AS THEY CONSIDER APPROPRIATE TO MAINTAIN THE QUALITY OF THE RESULTS OF SURVEYS . ARTICLE 6 1 . MEMBER STATES SHALL AT LEAST EVERY TWO YEARS , STARTING IN 1977 , MAKE A BREAKDOWN OF THE RESULTS OF THEIR DECEMBER SURVEYS BY WEIGHT CATEGORIES TO BE DEFINED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . 2 . HOWEVER , A MEMBER STATE WHICH OBTAINS RESULTS BROKEN DOWN BY WEIGHT CATEGORY FROM SOME OTHER NATIONAL SURVEY CARRIED OUT DURING THE YEAR OF RETURN MAY USE SUCH RESULTS . ARTICLE 7 1 . MEMBER STATES SHALL COMPILE MONTHLY STATISTICS FOR PIG SLAUGHTERINGS . WHERE NECESSARY THEY SHALL SUPPLY ADDITIONAL DATA , BROKEN DOWN BY MONTH , RELATING IN PARTICULAR TO ANY SLAUGHTERINGS NOT COVERED BY THE MONTHLY STATISTICS REFERRED TO IN THE PREVIOUS SUBPARAGRAPH , THEREBY MAKING IT POSSIBLE TO COMPARE SUCH STATISTICS AND TO SUPPLEMENT THEM IN SUCH A WAY AS TO COVER ALL SLAUGHTERINGS . 2 . THE STATISTICS REFERRED TO IN PARAGRAPH 1 SHALL COVER THE NUMBER OF SLAUGHTERINGS AND THE AVERAGE WEIGHT OF THE PIGS SLAUGHTERED . MEMBER STATES SHALL INDICATE IN WHICH CUTS PIGS WERE WEIGHED . 3 . MEMBER STATES SHALL FORWARD TO THE COMMISSION THE RESULTS OF THE STATISTICS REFERRED TO IN THIS ARTICLE WITHIN THE TIME LIMITS TO BE LAID DOWN IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . ARTICLE 8 1 . MEMBER STATES SHALL PROVIDE FORECASTS OF THE NUMBER OF PIG SLAUGHTERINGS BROKEN DOWN BY TWO-MONTHLY PERIODS , FOR THE PERIODS 1 DECEMBER TO 30 SEPTEMBER , 1 APRIL TO 31 JANUARY AND 1 AUGUST TO 31 MAY . THE PERIODS MAY BE ALTERED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . 2 . THE RESULTS OF THE FORECASTS REFERRED TO IN PARAGRAPH 1 SHALL BE FORWARDED TO THE COMMISSION WITHIN THE TIME LIMITS TO BE LAID DOWN IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . ARTICLE 9 THE COMMISSION SHALL , IN CONSULTATION AND PERMANENT COOPERATION WITH THE MEMBER STATES , EXAMINE : ( A ) THE RESULTS SUBMITTED ; ( B ) THE TECHNICAL PROBLEMS RAISED BY , IN PARTICULAR , THE PREPARATION AND CONDUCT OF THE SURVEYS AND FORECASTS ; ( C ) THE INTERPRETATION TO BE PLACED ON THE RESULTS OF THE SURVEYS AND FORECASTS . ARTICLE 10 EVERY THREE YEARS , STARTING IN 1978 , THE COMMISSION SHALL SUBMIT TO THE EUROPEAN PARLIAMENT AND THE COUNCIL , A REPORT ON THE EXPERIENCE GAINED IN SURVEYING AND FORECASTING PIG PRODUCTION . ARTICLE 11 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS TO BE FOLLOWED , THE MATTER SHALL BE REFERRED BY ITS CHAIRMAN TO THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS SET UP BY DECISION 72/279/EEC ( HEREINAFTER CALLED " THE COMMITTEE " ) , EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF A REPRESENTATIVE OF A MEMBER STATE . 2 . THE REPRESENTATIVE OF THE COMMISSION SHALL SUBMIT TO THE COMMITTEE A DRAFT OF THE MEASURES TO BE TAKEN . THE COMMITTEE SHALL GIVE ITS OPINION WITHIN A TIME LIMIT TO BE SET BY THE CHAIRMAN IN ACCORDANCE WITH THE URGENCY OF THE MATTER . OPINIONS SHALL BE ADOPTED BY A MAJORITY OF 41 VOTES , THE VOTES OF MEMBER STATES BEING WEIGHTED AS LAID DOWN IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . ( A ) THE COMMISSION SHALL ADOPT THE PROPOSED MEASURES WHEN THEY ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE . ( B ) WHEN THE PROPOSED MEASURES ARE NOT IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , OR WHERE NO OPINION IS DELIVERED , THE COMMISSION SHALL FORTHWITH SUBMIT TO THE COUNCIL A PROPOSAL ON THE MEASURES TO BE TAKEN . THE COUNCIL SHALL ACT BY A QUALIFIED MAJORITY . ( C ) IF , WITHIN THREE MONTHS OF THE PROPOSAL BEING SUBMITTED TO IT , THE COUNCIL HAS NOT ACTED , THE PROPOSED MEASURES SHALL BE ADOPTED BY THE COMMISSION . ARTICLE 12 DIRECTIVES 68/161/EEC ( 7 ) , 72/281/EEC ( 8 ) AND 73/359/EEC ARE HEREBY REPEALED WITH EFFECT FROM 1 DECEMBER 1976 . ARTICLE 13 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE BY 1 DECEMBER 1976 AT THE LATEST . ARTICLE 14 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 JULY 1976 . FOR THE COUNCIL THE PRESIDENT A . P . L . M . M . VAN DER STEE